Citation Nr: 0916340	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-11 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for limitation of extension of the left knee with 
osteoarthritis prior to February 6, 2007.

2.  Entitlement to an initial rating in excess of 40 percent 
for limitation of extension of the left knee with 
osteoarthritis as of February 6, 2007.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury with apparent lateral 
cartilage tear.  

4.  Entitlement to service connection for degenerative joint 
disease, to include as secondary to service-connected 
residuals of left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions in August 2005 and 
March 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, which granted 
service connection and established the initial rating for 
limitation of extension of the left knee, and denied 
entitlement to the remaining benefits currently sought on 
appeal.

The Veteran requested a personal hearing before the Board in 
April and October 2006.  In October 2007, however, his 
service representative withdrew that request in writing on 
the Veteran's behalf.  Therefore, the Board will proceed with 
the appeal.  See 38 C.F.R. § 20.704 (2008). 

The Veteran perfected an appeal regarding service connection 
for degenerative arthritis.  However, as discussed below, 
service connection for this condition is already in effect.  
Therefore, there is no allegation of error in law or fact for 
which relief may be granted.  As such, this appeal is 
dismissed below.  


FINDINGS OF FACT

1.  Prior to February 6, 2007, the Veteran's left knee 
condition, including osteoarthritis, was manifested by no 
greater than 20 degrees of limitation of extension. 

2.  As of February 6, 2007, the Veteran's left knee 
condition, including osteoarthritis, has been manifested by 
no greater than 30 degrees of limitation of extension.

3.  The Veteran's service-connected residuals of a left knee 
injury with apparent lateral cartilage tear are primarily 
manifested by symptoms of pain and noncompensable limitation 
of flexion related to the removal of semilunar cartilage 
without effusion into the joint.

4.  Service connection is in effect for degenerative 
arthritis.  As the benefit currently sought on appeal is 
already in effect, there is no error of fact or law remaining 
for appellate consideration.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for limitation of extension of the left knee with 
osteoarthritis are not met prior to February 6, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2008).

2.  The criteria for an initial rating in excess of 40 
percent for limitation of extension of the left knee with 
osteoarthritis are not met since February 6, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury with apparent lateral 
cartilage tear are not met at any time in the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5259 (2008).

4.  The issue of service connection for degenerative 
arthritis, to include as secondary to service-connected 
residuals of left knee injury, is dismissed as moot.  38 
U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2005 the agency of original 
jurisdiction (AOJ) provided notice to the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating for his service-connected residuals a 
left knee injury, to include the information and evidence 
that VA would seek to provide and information and that which 
the Veteran was expected to provide.  The AOJ explained that 
the Veteran must show that his disabilities had increased in 
severity.  The AOJ also described the types of evidence that 
VA would consider in making this determination, such as 
statements from VA or private physicians, records from the 
Social Security Administration, medical records from state or 
local governments, or statements by current or former 
employers.  The Veteran was further notified that lay 
statements regarding his symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the Veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  The Veteran specifically describes his need to 
wear a knee brace and that his left knee flexion is very 
limited while wearing a brace.  Thus, while the notice did 
not explicitly ask for the effect that the worsening has on 
his employment and daily life, the Veteran provided that 
information during the course of the appeal.  See, e.g., 
Statement from  Veteran, June 2006.  

Although the May 2005 notice letter was also deficient in 
providing the Veteran with at least general notice of the 
rating criteria by which his disability is rated, such 
information was provided in the August 2006 Statement of the 
Case.  The claims were then readjudicated on all the evidence 
in the December 2006 Supplemental Statement of the Case.  It 
is noted however, that in this case, the specific diagnostic 
code under which this aspect of the Veteran's knee disability 
is rated provides no higher schedular rating than that 
already assigned.  In all, no further notice is required 
regarding the claim for an increased rating for residuals of 
a left knee injury with apparent lateral cartilage tear.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Due to the nature of the claim regarding the separate 
evaluation assigned for limitation of extension with 
osteoarthritis, as it is specifically an appeal of the 
initial rating assigned in conjunction with the grant of 
service connection, adequate notice was not provided before 
the initial assignment of the rating.  But see Goodwin v. 
Peake, 2008 WL 2081130, No. 05-0876 (U.S. Vet. App. May 19, 
2008) (holding that once service connection is granted, the 
claim is substantiated and prior notice defects are rendered 
non-prejudicial).  Therefore, per Goodwin, VA has no further 
obligation to provide notice with respect to this claim for a 
higher initial rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected left knee condition, symptoms of which are 
currently evaluated under two distinct rating criteria, one 
for symptomatic removal of semilunar cartilage, and another 
for limitation of extension.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, staged ratings will be used for the claim 
regarding limitation of extension as an increase was granted 
during the pendency of the appeal.  However, regarding the 
claim for an increase based on symptomatic removal of 
semilunar cartilage, the Veteran's symptoms have remained 
relatively constant throughout the appellate period and 
staged ratings are not required.  

Service connection was initially established for residuals of 
a left knee injury with apparent lateral cartilage tear by 
rating decision in September 1965.  The condition is 
evaluated as 10 percent disabling under DC 5259 for 
symptomatic removal of semilunar cartilage.  Under this 
diagnostic code, there is no higher rating than the 10 
percent evaluation that has been in effect since March 1965.  
See Rating decision, September 1965.  Therefore, a higher 
schedular rating under this DC is not available.  

The Board has also considered the diagnostic criteria for 
dislocation of semilunar cartilage which allows a 20 percent 
evaluation if a Veteran is found to experience frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, DC 5258 (2008).  However, as there is no 
definite joint effusion seen upon x-ray examination, this 
code is also found to be inapplicable to this Veteran's 
condition.  See, e.g., VA x-ray report, October 2006.  As 
such, there is no higher schedular rating warranted for the 
Veteran's service-connected residuals of a left knee injury 
with apparent lateral cartilage tear.

Nonetheless, a rating entity must also consider all other 
diagnostic codes pertinent to a given disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In so 
doing, the RO granted an additional and separate evaluation 
for limitation of extension of the left knee and assigned a 
30 percent evaluation effective as of April 2005.  Rating 
decision, August 2005.  The Veteran appealed the initial 
assignment of this rating and during the pendency of the 
Veteran's appeal, the RO granted an increased rating from 30 
percent to 40 percent.  Decision review officer decision, May 
2007.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.  Therefore, the Board 
now turns to a discussion of all remaining diagnostic codes 
pertinent to the Veteran's condition to determine if there is 
any basis upon which a higher rating may be assigned for the 
Veteran's left knee disability.  

First, it is important to note that x-ray studies of the left 
knee confirm degenerative arthritis.  VA x-ray report, 
October 2006.  Under DC 5003, the rating schedule directs 
that degenerative arthritis that has been established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  It further states that when the 
limitation of motion is noncompensable under the code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
DC 5003 (2008).

Thus, the Board's attention is directed to the diagnostic 
criteria for limitation of motion of the knee and leg, which 
are found at 38 C.F.R. § 4.71a, DCs 5256, 5260,  and 5261.  
Standard motion of a knee is from 0 degrees extension (i.e. 
straight out) to 140 degrees of flexion (i.e. bent knee).  38 
C.F.R. § 4.71a, Plate II (2008).  Limitation of motion can be 
evaluated in terms of ankylosis, limitation of extension, or 
limitation of flexion.  

First, DC 5256 rates based on the presence of ankylosis, or 
immobility of the joint.  As the Veteran is shown to have 
movement in his knee joint throughout the appellate period, 
this code is inapplicable.  See, e.g., VA examinations, 
February 2007, October 2006 & August 2006.  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  In this case, the Veteran is shown to have 
flexion of the left knee limited to no less than 90 degrees.  
VA examinations, February 2007 (95 degrees of flexion), 
October 2006 (110 degrees of flexion), & August 2006 (90 
degrees of flexion).  Therefore, although some limitation of 
flexion is identified throughout the appellate period, there 
is not a limitation sufficient to warrant an additional 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, DC 
5260 (2008).  

However, DC 5261 rates based on limitation of extension.  
This code provides that when extension is limited to 5 
degrees, a noncompensable rating is assigned.  Extension 
limited to 10 degrees warrants a 10 percent rating.  When 
limitation of extension is at 15 degrees, a 20 percent rating 
is warranted.  Extension limited to 20 degrees warrants a 30 
percent rating.  Extension limited to 30 degrees warrants a 
40 percent rating.  Extension limited  to 45 degrees warrants 
the schedular maximum of a 50 percent rating available for 
this particular code.  

Here, the Veteran is shown to have varying levels of severity 
throughout the appellate period.  Prior to February 6, 2007, 
the Veteran is shown to have limitation of extension to no 
more than 20 degrees.  See, e.g., VA examinations, October 
2006 (extension to 15 degrees) & August 2006 (extension to 20 
degrees).  Thus, for the initial stage of this appeal, a 
rating of no higher than 30 percent is warranted based on 
limitation of extension.  38 C.F.R. § 4.71a, DC 5261 (2008).  
However, since February 6, 2007, the Veteran is shown to have 
limitation of extension to no more than 30 degrees.  VA 
examination, February 2007.  As a limitation of extension to 
30 degrees equates to a 40 percent evaluation, during the 
later stage of the current appeal a rating of 40 percent, and 
no higher, is warranted based on limitation of extension.  
38 C.F.R. § 4.71a, DC 5261 (2008).  

The Board now turns to alternate considerations.  There is no 
medical evidence of any impairment of the tibia and fibula, 
nor of a condition called genu recurvatum.  Therefore, the 
diagnostic codes pertaining to these impairments are 
excluded.  38 C.F.R. § 4.71a, DCs 5262 & 5263.  The last 
remaining diagnostic code for consideration is that 
applicable to recurrent subluxation or lateral instability.  
Under that code, slight impairment is assigned a 10 percent 
rating, moderate impairment a 20 percent rating, and severe 
impairment a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257 
(2008).  

In the Veteran's case, there is no finding of recurrent 
subluxation in the medical evidence of record.  The Board 
notes that the in the comment section of the February 2007 VA 
examination, the examining physician makes a statement 
regarding instability that is secured by a knee brace.  
However, in context, it appears that the referenced 
instability is not the lateral instability of ligaments of 
the knee that is contemplated by the diagnostic criteria at 
DC 5257.  Specifically, there are no objective findings of 
lateral instability such as McMurray or Lachman testing, nor 
is there any mention of instability in the portion of the 
examination report describing physical findings.  VA 
examination, February 2007.  Also, mere months before the 
February 2007 examination, two different VA examiners 
explicitly stated that no instability of the knee was 
detected.  VA examinations, October & August 2006.  As such, 
the Board determines that the preponderance of the medical 
evidence indicates that there is not recurrent subluxation or 
lateral instability of the left knee, and if there is some 
other noted instability in one instance, it is resolved by 
the Veteran's wearing of a knee brace and does not warrant a 
compensable evaluation under DC 5257.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system,  38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Upon VA examination in August 2006, the examiner noted that 
the Veteran's knee joint is painful on motion, but that there 
was no additional limitation with repetitive use or during 
flare-ups.  Upon examination in October 2006, the examiner 
noted significant functional impairment in that the Veteran 
"is barely able to get around."  However, this impairment 
is described in relation to the Veteran's total impairment 
which includes additional service-connected disabilities of 
the low back, left ankle, and left hip which are separately 
compensated.  See VA examination, October 2006;  see also 
Rating code sheet, November 2006.  Additional limitation 
beyond that reflected in range of motion testing is noted in 
regard to the Veteran's back condition, but not in relation 
to the left knee condition currently before the Board.  The 
Veteran did not describe flare-ups.  VA examination, October 
2006.   Considering all of the Veteran's symptoms, the Board 
determines that a higher rating for the Veteran's left knee 
disability is not warranted based upon consideration of the 
Deluca factors for the appellate period prior to February 
2007.

In a third VA examination conducted in February 2007, the 
examiner noted that the Veteran did three repetitions of 
range of motion testing without additional impairment.  The 
examiner then states that increased limitation is identified 
following repetitive use when resistance is applied.  VA 
examination, February 2007.  The Board acknowledges this 
finding, but notes that motion against resistance is beyond 
the parameters contemplated in DeLuca, supra.  Furthermore, 
even when any additional pain and weakness is considered, the 
Veteran's overall functional impairment presented by his left 
knee condition is not limited to extension of 45 degrees or 
more, nor limited to flexion of a compensable degree.  In 
all, the Board determines that the existing ratings 
adequately compensate the Veteran for the level of his 
disability, to include consideration of the demonstrated 
decrease in function, restriction in range of motion, and 
pain on use.  After considering all of the relevant lay and 
medical evidence, the Board therefore determines that no 
additional rating is warranted for the Veteran's service-
connected left knee disability under any available rating 
criteria at any time in the appellate process. 

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, supra including the 
provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  In this case, there has been no assertion or showing 
by the appellant that his service-connected left knee 
disability has necessitated frequent periods of 
hospitalization or other impairment of a similar degree.  
While the appellant may assert that his disability has 
generally interfered with his employability and daily 
functioning, the evidence of record simply does not support a 
conclusion that any such impairment is beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
The claims for increased ratings for residuals of left knee 
injury with apparent lateral cartilage tear, and for 
limitation of extension and osteoarthritis of the left knee 
must be denied.  

Service Connection

In a November 2006 rating decision, the RO expanded the 
definition of the Veteran's left knee disability to include 
osteoarthritis.  Thus, his claim of entitlement to service 
connection for degenerative arthritis of the left knee is 
moot as the benefit sought on appeal is already in effect.  
See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991); see 
also Statement of accredited representative, August 2007 
(stating clearly that service connection is sought for 
degenerative joint disease of the left knee joint).  The 
Board further notes that the symptoms presented by the 
Veteran's service-connected degenerative arthritis are 
considered and addressed in the rating determinations 
discussed above.  

To provide further clarification for the sake of the Veteran, 
an individual may not be compensated for degenerative 
arthritis and for limitation of extension as this would 
overcompensate the Veteran for his loss of earning capacity 
as manifested by the same symptoms.  Under VA regulations, 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
prohibited.  38 C.F.R. § 4.14 (2008).  







	(CONTINUED ON NEXT PAGE)




As degenerative arthritis, also referred to as 
osteoarthritis, is already service-connected and justly 
compensated based upon limitation of motion, there remains no 
case or controversy on appeal.  As a result, the appeal for 
service connection for degenerative arthritis is hereby 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

An initial rating in excess of 30 percent for limitation of 
extension of the left knee with osteoarthritis prior to 
February 6, 2007 is denied.

An initial rating in excess of 40 percent for limitation of 
extension of the left knee with osteoarthritis as of February 
6, 2007 is denied.  

A rating in excess of 10 percent for residuals of a left knee 
injury with apparent lateral cartilage tear is denied.  

The appeal of the claim for service connection for 
degenerative joint disease, to include as secondary to 
service-connected residuals of left knee injury, is 
dismissed.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


